QUINN, Associate Judge.
Appellant brought this suit to obtain custody of her two-year-old son from appellee, her husband. Also named as defendants below were Emile and Beatrice Bouchard, appellee’s parents, with whom he and the child were living. The trial judge refused to grant her custody and this appeal followed.
As has been stated many times, the award of custody of a child is committed almost exclusively to the discretion of the trial judge, and only a showing of manifest abuse of that discretion will cause an appellate court to reverse. The record before us discloses no abuse of any kind.
Affirmed.